Citation Nr: 0103638	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  00-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1950 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In this case, the record indicates the RO denied the 
veteran's service connection claims as not well grounded, in 
essence, because the medical evidence failed to demonstrate 
disabilities related to injuries or disease incurred or 
aggravated by active service.  As the duty to assist has been 
revised, the Board finds a remand is required for additional 
medical evidence.  

As shown as part of an attachment to a VA Form 21-4138, 
Statement in Support of Claim, received by VA in February 
1999, the veteran indicated that in August 1959 and January 
1963 he was forced to eject from a disabled fighter plane.  
He noted that he experienced severe low back pain following 
each ejection, and that he did not seek treatment following 
his August 1959 ejection and was only kept overnight for 
observation after the 1963 ejection.  The veteran added that 
on neither occasion did he report having back pain as he felt 
that such complaints would have an adverse effect on both his 
career and flight status.  The veteran further mentioned that 
in April 1990 he experienced severe and disabling neck pain 
without any overt use, and was treated at the "NAVCARE" 
clinic located in Tustin, California.  He mentioned that the 
pain continued and that he sought chiropractic treatment 
which provided temporary relief.  Regarding his claimed left 
foot condition, the veteran asserted that he had constant 
discomfort following his second airplane ejection and that he 
was treated on numerous occasions following his service 
separation at what appear to be service-related medical 
facilities, including "MCDEC Branch Clinic" located in 
Quantico, Virginia, and "MCAS" located in El Toro, 
California.  He additionally indicated that these various 
aches and pains had never completely subsided and now 
appeared to be chronic.  

Review of the veteran's service medical records show that 
following his ejection from an airplane in January 1963 a 
left heel contusion was diagnosed.  Also, in February 1977, a 
service treatment record shows that the veteran was diagnosed 
as having sprained back muscles.  

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  The 
Board points out that subsequent to VA's receipt of the 
veteran's claim in December 1998, as shown as part of a VA 
Form 21-526, Application for Compensation or Pension, the 
veteran was scheduled to be afforded examinations for the 
claimed conditions of "hearing loss, tinnitus, prostatiatis 
[sic], [and] external hemrohids [sic]."  The record shows 
that the veteran was afforded fee-basis examinations for 
these claimed disorders in 1999.  However, while lower back 
pain, neck pain, and left foot injury were all noted as part 
of the veteran's VA Form 21-526, examinations were not 
scheduled concerning these claimed disorders.  Further review 
of the record shows that while the veteran has continued to 
assert that such examinations should be conducted, he has not 
been afforded examinations to ascertain the nature and extent 
of, if any, low back, neck, or left foot disabilities.  The 
Board finds that such examinations should be conducted in an 
effort to allow for an adequate determination of the matters 
on appeal.

It is also noted that a VA Form 21-4142, Authorization for 
Release of Information, dated in February 1999, is associated 
with the record.  This form shows the name and address of a 
Doctor of Chiropractic, Marcus A. Morris, DC.  The RO sought 
to obtain records from Dr. Morris by letter dated in June 
1999; however, the claims folder is absent any indication 
that Dr. Morris responded to the June 1999 request.  As the 
veteran has claimed that he has sought chiropractic care, the 
Board is of the opinion that another attempt to obtain 
treatment records from Dr. Morris should be undertaken.  

Additionally, it does not appear that the RO sought to obtain 
the above-mentioned treatment records from the named medical 
faculties located in Quantico, Virginia or El Toro, 
California.  An attempt should also be made to obtain these 
records.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

As indicated above, the Board points out that the veteran has 
not been afforded a VA examination relating to the issues 
currently before the Board on appeal.  The Board believes, 
accordingly, that the veteran should be afforded such an 
examination, to include an opinion regarding the etiology of 
his claimed disorders.  See 38 C.F.R. § 3.326 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Specifically, the veteran should be asked 
to indicate the dates he was treated at 
the "MCDEC Branch Clinic" located in 
Quantico, Virginia, and at the "MCAS" 
located in El Toro, California.  In 
addition, the veteran should be requested 
to supply the dates in which he was 
afforded treatment by Dr. Morris.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  A VA examination by an orthopedist 
should be performed in order to determine 
the nature, severity, and etiology of any 
low back, neck, and/or left foot 
disorder.  All tests indicated, to 
include X-rays, are to be conducted at 
this time.  If a diagnosis of a low back, 
neck, and/or left foot disorder is made, 
it is requested that the examiner render 
an opinion as to whether it is at least 
as likely as not that the disorder(s) is 
related to service, to include the 
sprained back and left heel contusion 
diagnosed during active duty.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the examination.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


